Title: Abigail Adams Smith to Lucy Cranch, 15 October 1786
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Lucy,Greenleaf, Lucy Cranch


     
      London October 15th 1786
     
     Your Letter my Dear Cousin from Haverhill I received a few weeks since, and hearing of an opportunity to Boston I embrace it to acknowledge the receipt of and answer your Letter.
     I think myself very unfortunate respecting my Letters which went by Mrs Hay, that by their very long delay I was prevented hearing from my friends, and Still more that those friends should imagine themselvs forgotten. It Convinces me that Candor is wanting amongst them, that they should all make observations so much to my disadvantage for One supposed omission towards them. If they had each lookd Back to the Numbers of my Letters and Compared them with their own, they might rather have Condemned themselvs, for I beleive I have written two to one to most of my Correspondents Since I left America. From such and other instances of want of Candor I have some times half a mind to place dependance upon, a very few.
     I am quite of your opinion my Cousin that you nor I should derive no happiness with our present Sentiments from Birth or Titles. But we are so very incompetent to form any judgment of others that I would not venture to decide from what scource anyone could ensure it to themselvs. It is a general foult that we too often take upon us to judge for other People, where we can have no Laudable motive for so doing.
     The Idea of Mammas returning so early as the spring is I imagine rather premature. My Pappa has talkd of the next Spring for his return every season since I have been in Europe. I now Consider it only as his wish which may for many Successive seasons prove in Compatible with his actions. Therefore my Dear I would advise you and all other Friends who feel interested in their return, not to place such a dependance upon it as to be disappointed should it not take place for several years. It may so happen that you may see your Cousin before your Aunt, for whenever I return to America, I hope it will be in my power to pay you an early visit. But I know of nothing at present to Ground a Supposition of my speedy return, nor is it probable that it will be within a year or two perhaps more.
     I regret my seperation from my Brothers more than any other Circumstance, and there are times when it makes me unhappy, but I indeavour again to reconcile myself to it as the result of inevitable necessity.
     You my Dear Lucy are happy in never having been Seperated from any of your family for any length of time. It is an happiness which you cannot Sufficiently prize without having been deprived of it, and may you enjoy it for many Successive years. We may Congratulate ourselvs my Cousin that the Behavour of our Brothers has been thus far unexceptionable, that their Conduct is not marked with any of those youthfull follies which would tarnish the Brightest tallents. This is a Sattisfaction which I find superior to every other Consideration.
     I thank you my Cousin for your wishes for my Happiness, and I doubt not but it will give you pleasure to hear from me that I am so. You justly observe that happiness depends upon the peace of our minds. I beleive mine to arrise in some degree from this scource for I know of no present couse to interrupt its tranquility. Connected by ties of Honour delicacy and affection to a Gentleman fully deserving my Confidence, who is esteemd and respected by all to whom he is known, the first wish of Whose Heart is to render your Cousin Happy. She cannot be otherwise, every principle and Sentiment Conspires to establish it upon a basis that Cannot be overthrown.
     Mr Smith desires to be remembered to you as my friend and relation. Write me whenever you can find an oppertunity. Remember me to your Sister and family and beleive me at all times your friend and Cousin
     
      A Smith
     
    